Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a television power supply driving device. The independent claim 1 identifies the distinct features: “wherein the power board has further arranged an auxiliary power supply for supplying power to the mainboard, and a main power supply for supplying the backlight module; the auxiliary power supply comprises a first LLC resonance module, a resonance control module, a standby control module, a power supply module, and a rectifying filter module; after powered on, when receiving a power-on signal, the standby control module controls the power supply module to turn on the resonance control module and the PFC circuit successively, the PFC circuit outputs a PFC voltage to the first LLC resonance module and the second LLC resonance module, the first LLC resonance module converts the PFC voltage into a first voltage and a second voltage according to a first control signal output from the resonance control module, the first voltage and the second voltage are then output to the mainboard and the secondary LLC control module for power respectively, after being rectified and filtered by the rectifying filter module; the second LLC resonance module converts the PFC voltage into a third voltage according to a second control signal output by the secondary LLC control module, and the third voltage is output to the backlight module for power after being synchronous rectified by the synchronous rectifier module; the standby control module controls the power supply module to shut down the PFC circuit to stop outputting the PFC voltage, when receiving a standby signal, making the resonance control module enter a standby state”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

June 15, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422